DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 21 October 2020. Priority to United States Provisional Patent Application Serial No. 62/607,025 filed 18 December 2017 has been acknowledged. Claims 1, 6, 8, 10, 15, 17, 19, and 20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 21 October 2020 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 26 June 2020, Applicant provides the following remarks:

"…Claim 1-20 are patent eligible under Step 2A or Step 2B...because claims 1-20 recite a technical solution to a technical problem...Applicant’s Specification discusses how claims 1-20 are directed to a technical solution to a technical problem...paragraph [0007]...states...the practice management systems have historically been unable to automatically schedule another appointment with another customer in place of a portion of all of the timeslot that was previously reserved for the cancelled appointment… "

Applicant further remarks:

“…To solve these problems, Applicant has claimed various solutions...The technical solution recited in the claims amount to at least an improvement in a notification system that detects a cancellation event from a first user for a service appointment time slot, identifies a second user eligible for the time slot, automatically notifies the second user of the availability of the time slot, and stores an acceptance of the second user for a user record in response to receiving an acceptance of the time slot from the second user...Because Applicant is claiming technical solutions to technical problems, claims 1-20 are not abstract…”

Applicant further remarks:

“...Applicant asserts that claims 1-20 are patent-eligible because claims 1-20 analogous to the patent-eligible claims in Example 42...Likewise, the claimed embodiments are related to a technical problem of service providers have to continuously monitor for cancellation events. To address this technical problem, claim 19 of the present application recites ‘identifying a cancellation event for an appointment corresponding to a timeslot based at least in part receiving a cancellation notification from a remote system’ which is similar to the limitation in claim 1 of Example 42 that recites ‘updating the information about the patient’s condition in the collection of medical records in real time...insofar as claim 1 of Example 42 is patent-eligible, Applicant respectfully submits that claim 1 of the pending application is also patent-eligible...”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Examiner directs Applicant’s attention to the claim limitations of representative claim 10. In particular, as presented by amendment claim 10 includes “…identifying a cancellation event for an appointment…”, “…identifying an eligible user of a new appointment based at least in part on an amount of time from a prior service appointment…”, and “…automatically sending a notification for the eligible user...to schedule the new appointment…”. Reasonably, from the above limitations, one would conclude that the process of identifying cancelled appointments and notifying additional users of the available appointment timeslot is a form of facilitating interactions between people, i.e., “appointments”. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying cancelled appointments and notifying additional users of the available appointment timeslot. A general process of identifying cancelled appointments and notifying additional users of the available appointment timeslot is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Examiner further maintains that “…identifying a cancellation event…” and “…identifying an eligible user…” is/are performable by human mental processing. Specifically, Examiner maintains that absent further clarification of the processing steps executed by the computer CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

With respect to any similarity between the identification of a cancellation event and the automatic sending of notifications of the instant claims and the reformatting and distribution of patient data of Example 42, Examiner respectfully submits that the claims in Example 42 are not limited storing information and accessing updates and sending notifications/updates, rather the common formatting of the information, which is generated by the system, necessarily leverages the underlying computer technology to improve the accessibility of information across disparate operating systems. In contrast, the present claims, at least in present form are limited receiving information regarding a cancellation of an appointment, identifying a human user from stored information and to sending messages/notifications in a general manner. The output of the instant claims is not a programming instruction to reconfigure an interface or a reformatting of information such that it is accessible across operating systems, but a process of referencing stored information and sending messages/notifications. While the instant claims serve to efficiently schedule and reschedule appointments, the instant claims do not provide limitations which represent technical functions beyond data storage and transmission performable by generic computer devices operating in a network environment. Rather, the identifying cancelled appointments and notifying additional users of the available appointment timeslot benefits from 

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: the general indication that the method is “computer-implemented” as designated in the preamble.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Respectfully, absent clarification of processing steps performed by the recited computing device (claim 1) and the general indication in the preamble of claim 10, the independent claims are reasonably understood to be conducting standard, and formally manually performed process of identifying cancelled appointments and notifying additional users of the available appointment timeslot using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed identifying cancelled appointments and notifying additional users of the available 

respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 10 as presented by amendment, includes: an indication that the identifying occurs automatically and that a computing device is engaged in the inventive method in a general sense as indicated by the preamble. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner respectfully reiterates the following:

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as identifying cancelled appointments and eligible users. Accordingly, Examiner respectfully maintains that the non-technical functions of 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:



The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 10, and 19 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 10, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of identifying cancelled appointments and notifying additional users of the available appointment timeslot, which is reasonably considered to be method of Organizing Human Activity namely: commercial interactions (e.g., business relations) and managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions) (e.g., scheduling and re-scheduling appointments). 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 10. In particular, claim 10 includes:
“…identifying a cancellation event for an appointment…”, “…identifying an eligible user of a new appointment…”, and “…sending a notification for the eligible user...to schedule the new appointment…”. Considered as an ordered combination, the steps/functions of claim 10 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying cancelled appointments and notifying additional users of the available appointment timeslot, which is an ineligible concept of organizing and directing the actions and behaviors of human actors, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

“…identifying a cancellation event…” and “…identifying an eligible user…”. Respectfully, absent further clarification of the processing steps executed by the computer recited in the preamble of the claim, one of ordinary skill in the art would readily understand that identifying cancellations and eligible fill-in appointments are practicable/performable by a human employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 10 that potentially integrate the exception are limited to the general indication that the method is “computer-implemented” as designated in the preamble. By extension, a computer can be reasonably assumed to be involved in a general manner with reach of the identifying and ending steps.  
2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the limitations of claim 10 states a result (e.g., a cancellation event and an eligible user is identified and a notification is sent etc.) as associated with the general statement that the method is “computer-implemented”. System claim 1 and computer-readable medium claim 19 similarly indicate that the steps/functions are implemented by a processor executing instructions. Dependent claims 2, 13, and 19 further indicate that prompts are conveyed to the user via a user interface.  Beyond the general statement that a processor and computer-readable code is engaged in some capacity to implement the recited functions and a UI is employed to convey information to the user, the limitations provide no further clarification with respect to the functions performed by the “processor” and “user interface” other than being used to implement the functions and/or convey information to the user. A recitation of “computer implemented” or “a processor executing instructions”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  identifying 

Accordingly, claim 10 and further including the additional identification of technical elements of claims 1, 2, 13, and 19, is/are reasonably understood to be conducting standard, and formally manually performed process of identifying cancelled appointments and notifying additional users of the available appointment timeslot using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of displaying information, storing and retrieving information from a memory, and sending notifications/information via a network The claimed identifying cancelled appointments and notifying additional users of the available appointment timeslot benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that 

In reference to the Specification as Published in USPGPUB 2019/0188649, Examiner notes paragraphs [0008]-[0009] [0018]-[0019] and [0036]-[0041]]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements 

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) identify (i.e., store and retrieve) information associated with appointments and users eligible for appointments; (2) send and receive notifications; and (3) display prompts via a user interface. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network and/or displaying information on an interface (e.g., user and appointment information and displayed messages); (2) storing and retrieving information and data from a generic computer memory (e.g., appointment information); and (3) performing repetitive calculations using the obtaining information/data (e.g., identification of events). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 19, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 



For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[5]	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewane (United States Patent Application Publication No. 2015/0286992) in view of Barros (United States Patent Application Publication No. 2007/0129980).

With respect to (currently amended) claim 10, Dewane discloses a computer-implemented method, comprising: identifying a cancellation event for an appointment corresponding to a timeslot (Dewane et al.; paragraphs [0034] [0043]; See at least cancellation indication received); identifying an eligible user for a new appointment corresponding to the timeslot (Dewane et al.; paragraphs [0031]-[0033]; See at least analysis of waitlist to identify eligible customer/patient); and sending a notification to the eligible user, the notification comprising a request for the eligible user to schedule the new appointment for the timeslot (Dewane et al.; paragraphs [0020] [0032] [0037]; See at least messaging to eligible patient to fill timeslot).
setting a period of time for an expiration of an availability for scheduling the new appointment for the timeslot based at least in part on a communication method used to send the notification...”.

With respect to this element, Dewane et al. disclose communicating notifications of appointment availabilitiy in in a serial manner and further indicate that a variety of modes of communications can be employed to send the message (Dewane et al.; paragraphs [0032] [0037] [0042]; See at least contact by SMS and e-mail). Dewane et al. further disclose setting a period of expiration for response to messages to accept an available appointment and further indicates that the time period can be set by the physician (Dewane et al.; paragraphs [0037] [0043]; See at least predetermined time for response and expiration of response time). While setting a time period appears to be variable and adjustable based on a user choice, Dewane et al. fail to specifically indicate that any adjustment or setting of the time period is based on or otherwise dependent on a message type or mode of communication used to send the initial message.

However, as evidenced by Barros, it is well known in the electronic appointment/meeting scheduling art to provide for setting a time-out period as a reply constraint to messages inviting or offering individuals to join a meeting or accept an appointment Barros; paragraphs [0022][0024][0043][0046]; See at least system provides for specifying message type and formatting, i.e., a form of “mode of communication”. See further time-out period adjustable and settable based on message type).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the communication channels and settable period for response features of Dewane et al. by further including the well-known practice of tracking a message type used and adjusting a time-out period based on the message type as taught by Barros. The instant invention is directed to a system and method of coordinating scheduling of appointments/meeting. As Dewane et al. disclose the use of a variety of communication channels and a settable period for response in the context of a system and method for coordinating scheduling of appointments/meeting and Barros similarly discloses the utility of tracking a message type used and adjusting a time-out period based on the message type in the context of a system and method for coordinating scheduling of appointments/meeting, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by applying a known technique to a known device ready for improvement to yield the predictable result of more efficiently scheduling meetings and further accommodating known delays with respect to certain types of messages to ensure adequate time for high priority meeting participants to respond to an invitation to an appointment and/or meeting. 
  With respect to claim 11, Dewane discloses a method wherein the notification comprises a short 
With respect to claim 14, Dewane discloses a method further comprising: receiving a response from the eligible user, the response indicating an acceptance of the request to schedule the new appointment (Dewane et al.; paragraphs [0032] [0037]; See at least patient accepts appointment); and creating the new appointment for the eligible user corresponding to the timeslot (Dewane et al.; paragraphs [0032] [0037]; See at least appointment dilled based on acceptance by first patient). 
With respect to (currently amended) claim 15, Dewane discloses a method wherein the eligible user is a first eligible user in a list of eligible users, the notification is a first notification, the request is a first request, and the 
With respect to claim 16, Dewane discloses a method further comprising: receiving a response from the second user in the list of eligible users, the response indicating an acceptance of the request to schedule the new appointment (Dewane et al.; paragraphs [0032] [0037] [0043]; See at least acceptance and newly created appointments); and creating the new appointment for the second user in the list of eligible users corresponding to the timeslot (Dewane et al.; paragraphs [0032] [0034] [0037] [0043]; See at least appointments scheduled). With respect to (currently amended) claim 17, Dewane discloses a method wherein the eligible user is a first user in a list of eligible users, the notification is a first notification, the request is a first request, and the method further comprises: determining that system has failed to receive a response from the eligible user within the period of time (Dewane et al.; paragraphs [0037] [0043]; See at least predetermined time for response and expiration of response time); identifying a second eligible user in the list of eligible users (Dewane et al.; paragraphs [0034] [0037] [0043]]; See at least contact after time period expires); and sending a second notification to the second user, the second notification comprising a second request for the second eligible user to schedule the new 

[6]	Claims 1-9 and 19-20, as presented by amendment, substantially repeat the limitations of method claims 10-18 as directed to the enabling system and computer-executable instructions. With respect to this element, Dewane discloses enabling the disclosed method employing analogous systems and computer executable instructions (Dewane et al.; paragraphs [0048]-[0051]). Accordingly, claims 1-9 and 19-20 are rejected under the applied teachings, conclusions of obviousness, and rationale to modify as discussed above with respect to claims 10-18.


Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al., METHOD AND APPARATUS FOR IMPLEMENTING AN AUTO WAIT LIST PROCESS IN SCHEDULING OR CALENDARING APPOINTMENTS, United States Patent Application Publication No. 2017/0124522, paragraphs [0038]-[ 0041]:

Relevant Teachings: Lee et al. discloses a system and method which schedules appointments using a wait list of available participants. The system/method includes a settable period response/expiration prior to moving to invite or offer an appointment to the next participant on the wait list.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT D RINES/Primary Examiner, Art Unit 3683